UPON APPLICATION FOR REHEARING.
MAYFIELD, J.
This case could well be affirmed on the authority of Lewis v. McBride, 176 Ala. 134, 57 South. 705. It was there held that a grantee of a mortgagor, after a foreclosure, was not ah ‘‘assignee’ of the statutory right of redemption” within the meaning of that phrase as used in section 5746 of the Code.
The complainant’s only asserted right to redeem was that she was a purchaser from a trustee in bankruptcy, after foreclosure, and, of course, she was not an assignee of the statutory right of redemption.